Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5, 7-11, 13-16, and 18-19 are currently pending in the present application.
Claims 1, 5, 7, 9-10, 15-16, and 18-19 have been previously presented; claims 2-3 are original; claims 4, 6, 12, 17, and 20 have been cancelled by the applicant; and claims 8, 11, 13, and 14 are currently amended.
Response to Amendment
The amendment dated 07 June 2021 has been entered into the record.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 11.  The display device according to claim 10, further comprising a light control panel disposed between the backlight panel and the liquid crystal display panel; wherein the light control panel comprises: a controllable liquid crystal lens; a first polarizer located on a light entrance side of the controllable liquid crystal lens; a determining unit for determining a light exit direction of the light control panel; and a control unit configured to adjust [[the]] an electric field in one or more subregions in a tilt angle of [[the]] liquid crystal in the subregions.
Allowable Subject Matter
Claims 1-3, 5, 7-11, 13-16, and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 7, the prior art of record, alone or in combination, does not explicitly disclose or suggest that a shape of the bowl-shaped freeform curved surface is determined by the recurrence relations (xi+1 – yi+1)Nxi + (yi+1 – yi)Nyi = 0; ((xi – r)/(Ki + sin Θi)) = ((yi – r cot Θi)/cos Θi)); Nxi = - (Ki + sin Θi); Nyi = n – cos Θi; Ki = (sqrt (n2 – cos2 Θi)) – sin Θi; where (xi, yi) and (Nxi, Nyi) are respectively coordinates of a point on the bowl-shaped freeform curved surface corresponding to a light beam with an incident angle Θi and a normal vector at the point; r is a distance between the second light entrance surface and an origin; and n is a refractive index of a material of the lens, in combination with the remaining claim limitations.
Regarding claims 2-3, 5, 8-11, 13-16, and 18-19, because they depend upon either claim 1 or claim 7, they are likewise allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819.  The examiner can normally be reached on M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871